Filed 12/13/18                                         Case 18-90258                                                    Doc 237

                 2
           1     MACDONALD | FERNANDEZ LLP
                 IAIN A. MACDONALD (SBN 051073)
           2     914 Thirteenth Street
                 Modesto, CA 95354
           3     Telephone: (209) 549-7949
                 Facsimile: (209) 236-0172
           4
                 Attorneys for Debtor,
           5     ANDREAS ABRAMSON

           6

           7                                  UNITED STATES BANKRUPTCY COURT
           8                                    EASTERN DISTRICT OF CALIFORNIA
           9                                              MODESTO DIVISION
          10     In Re:                                                  Case No. 18-90258-E-7
          11     ANDREAS ABRAMSON                                        Chapter 7
          12                             Debtor.                         DCN: JCW-1
          13                                                             Date: December 20, 2018
                                                                         Time: 10:30 a.m.
          14                                                             Place: 1200 I Street, Suite 4
                                                                                Modesto, California
          15
                                                                                 Hon. Ronald H. Sargis
          16

          17
                          DEBTOR’S STATUS CONFERENCE STATEMENT RE SELECT PORTFOLIO
          18                     SERVICING, INC.’S MOTION FOR RELIEF FROM STAY

          19              COMES NOW Andreas Abramson, Debtor herein, and submits the within status report
          20     relative to the motion for relief from stay and recently filed ex parte motion. It is the belief that all
          21     payments have been made every month in the total amount of $20,218.86--6 months’ total.
          22              Debtor has spoken directly to the bankruptcy department at Select Portfolio Servicing, Inc.
          23     (SPS). Ms. Frieda Maluia in that department advises that all payments have been made and that
          24     payments are applied “contractually,” meaning that they require only whole payments, not partial
          25     payments, and that the payments that are presently due and to be collected and applied are in the
          26     amount of $3,369.81. Anything above or beyond that amount will be placed in an unapplied balance
          27     suspense account.
          28     ///
Filed 12/13/18                                    Case 18-90258                                               Doc 237


           1       Debtor was advised by SPS to submit only complete $3,369.81 payments, which are auto-drafted

           2     from debtor’s checking account each month.

           3     DATED: December 13, 2018                     MACDONALD FERNANDEZ LLP
           4                                                  By: /s/ Iain A. Macdonald                   .
                                                                      Iain A. Macdonald,
           5                                                          Attorneys for Debtor Andreas Abramson
           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                                                                2
